Citation Nr: 1302962	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  12-13 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right shoulder disability, claimed as a strain.

3.  Entitlement to a left shoulder disability, claimed as a sprain with arthritis.

4.  Entitlement to service connection for a cardiovascular disability, claimed as sinus tachycardia, claimed as due to radiation.

5.  Entitlement to service connection for hypertension (claimed as high blood pressure) with shortness of breath, claimed as due to radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from April 1949 to March 1951, and served on active duty from July 1951 to December 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his substantive appeal, the Veteran requested that he be afforded a Video Conference hearing before a member of the Board.  In an October 2012 statement, the Veteran withdrew his request.  Therefore, his request for a Video Conference hearing before the Board is deemed to be withdrawn.  See 38 C.F.R. § 20.702 (2012).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

Review of the claims file reflects a completed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing Disabled American Veterans (DAV) as the Veteran's representative, effective April 29, 2010.  However, during the course of the appeal, Veterans of Foreign Wars (VFW) was incorrectly listed as the representative.  In October 2012, VFW issued an informal hearing presentation on the issue of representation, confirming DAV's representation of the Veteran.  Although DAV filed an Appeal Pre-certification Review (in lieu of VA Form 646) in August 2012, it is unclear whether DAV was given an opportunity to submit additional argument in support of the Veteran's claims.  When an appellant appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. §§ 20.600, 20.700(d) (2012).  In order to comply with due process of law, the Veteran's representative, DAV, must be provided the opportunity to review the record and offer written argument on the Veteran's behalf. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

In addition, the Board finds that outstanding VA treatment records should be obtained.  In denying entitlement to service connection for the above-cited disabilities, in the a May 2012 Statement of the Case, the RO indicated that it had reviewed treatment records from the Tallahassee, Florida VA Outpatient Clinic (VAOPC) dated from August 2007 to May 2012.  However, a review of the paper claims file, as well as a search of the Veteran's Virtual VA electronic claims file, shows that none of the Veteran's VA treatment records have been associated with either file.  Thus, as the Veteran's VA treatment records are unavailable for the Board's review and as they might contain information as to the etiology of the claimed disabilities, they are potentially relevant to the Veteran's claims and must be secured on remand.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  In accordance with applicable procedure, the RO should provide the Veteran's representative the opportunity to review the claims file and prepare a VA Form 646 or written argument in lieu thereof.

2.  Then, RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records and associate them with the physical OR virtual claims file, to include associating with the claims folder all pertinent treatment records from the VAOPC in Tallahassee, Florida from August 2007 to May 2012.

3.  Thereafter, the RO or the AMC should undertake any other development deemed appropriate.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

